Citation Nr: 1236466	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a rib injury.

3.  Entitlement to service connection for tenosynovitis of the left wrist and hand.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a sleep disorder, including as due to an acquired psychiatric disorder and/or sleep apnea.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for peripheral neuropathy to the lower extremities, including as secondary to the low back disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the military from March 1965 to August 1968 and from June 2006 to July 2007.  He also had active duty for training (ACDUTRA) from July to September 1976 and at various times from October 1984 to October 1985 and from April 1987 to September 1990, so may have additional unverified periods of ADCUTRA and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO also reconsidered the claims after providing the Veteran VA examinations, but continued to deny them in a December 2008 rating decision.

In April 2009, he requested a hearing before a local Decision Review Officer.  However, he subsequently cancelled that request prior to his June 2010 hearing date.  In March 2011, he instead testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Because they require further development before being decided on appeal, the Board is remanding the claims of entitlement to service connection for bilateral hearing loss, a sleep disorder, including as due to an acquired psychiatric disorder and/or sleep apnea, chronic sinusitis, a loe back disorder, and peripheral neuropathy of the lower extremities, including as secondary to the low back disorder.  The remand of these several claims to the RO will be via the Appeals Management Center (AMC).  The Board is either dimissing, as withdrawn, or denying the remaining three claims, however.


FINDINGS OF FACT

1.  On March 25, 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal for service connection for tinnitus and for residuals of a rib injury.

2.  His left wrist and hand tenosynovitis is attributable to his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his appeal for service connection for tinnitus and for residuals of a rib injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The tenosynovitis affecting his left wrist and hand is due to injury in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.

Here, during his March 25, 2011 hearing before the Board, the Veteran withdrew his appeal for service connection for tinnitus and for residuals of a rib injury.  Hence, with regard to these claims, there remain no allegations of errors of fact or law for appellate consideration, so the Board does not have jurisdiction and these claims resultantly are dismissed.

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, however, the Board need not discuss whether there has been VCAA compliance because the claim for service connection for tenosynovitis of the left wrist and hand is being granted, in full, so even if, for the sake of argument, there has not been compliance with these duty-to-notify-and-assist provisions, this would ultimately be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error but, above and beyond this, of showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

The Veteran claims that he developed tenosynovitis of the left wrist and hand as a result of the routine tasks associated with his occupational specialty in communications, specifically the nature of setting up the SB-12 radio.  He testified that he was treated for this condition during his active service in Iraq with immobilization by cast and physical therapy.  He still attends physical therapy but testified that his left hand is essentially non-functioning.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify this regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology; competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In October 2008, the VA examiner diagnosed the Veteran with tenosynovitis of the left wrist.  Therefore, the medical evidence demonstrates the current existence of a disability.  Furthermore, a March 2007 sick slip shows that the Veteran sought treatment for left thumb pain and was told to wear a splint whenever he was not on a mission.  He was scheduled for a follow-up appointment in 15 to 20 days, but these records are not available.  As such, the Veteran's service records show treatment for left wrist pain in service.  At his March 2011 Board hearing, the Veteran testified that he has suffered the symptoms of wrist pain that began in March 2007 continuously since that time.  The Veteran is competent to testify to his continuous symptoms of pain and the Board finds that his testimony is credible as his account of his in-service injury and subsequent treatment are wholly corroborated by the other evidence of record.  See Washington, 19 Vet. App. at 368; Gardin, 613 F.3d at 1379-1380.

Therefore, the remaining issue is whether competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Savage, 10 Vet. App. at 497.  In April 2009, the Veteran told his VA physician that his left hand pain started suddenly when he woke up one morning in the medial side and through the thumb and that he was evaluated for this condition in service in Iraq in March 2007 and was thought to have tenosynovitis.  In January 2008, the Veteran had his first VA physical therapy consultation and was diagnosed with left wrist pain and possible tenosynovitis (noted as "r/o" or rule out, "possible DeQuervain's tenosynovitis").  As noted above, the VA examiner diagnosed the Veteran with tenosynovitis in October 2008.  Therefore, this medical evidence shows that the Veteran's physicians suspected tenosynovitis based at least in part on his descriptions of his in-service wrist pain and treatment and history of symptoms since that time.  As such, the Veteran's testimony of continuous symptoms of wrist pain beginning in service, his VA treatment records, the medical history provided therein, and the interpretation of that medical history by his VA physicians, constitute sufficient evidence of a link between the Veteran's continuous symptoms of wrist pain and his currently diagnosed tenosynovitis.  

As the evidence shows a current diagnosis of tenosynovitis of the left wrist and hand, onset of symptoms of wrist pain in service, continuous symptoms of wrist pain since service, and lay and medical evidence linking those continuous symptoms to the current diagnosis, the Board finds that service connection for tenosynovitis of the left wrist and hand is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.  All doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

The appeal as to the claims of entitlement to service connection for tinnitus and for residuals of a rib injury is dismissed.

But the claim for ervice connection for tenosynovitis of the left wrist and hand is granted.



REMAND

A remand is required concerning the remaining claims to fully develop the evidentiary record in accordance with VA's duty to assist the Veteran in developing these claims.  The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide these remaining claims so he is afforded every possible consideration.

He contends that he has a current sleep disorder that may be due to sleep apnea or, alternatively, a result of an undiagnosed acquired psychiatric disorder.  He also contends that he suffers from hearing loss due to noise exposure in service, suffers from chronic sinusitis that had its onset in service, has a current lower back disorder due to an in-service back injury, and experiences peripheral neuropathy resulting from the lower back disorder.

Review of the service records present in the Veteran's claims folder and the March 2011 hearing transcript indicates that the Veteran may have additional unverified periods of active service, ACDUTRA, and INACDUTRA, as well as additional service records that have not yet been obtained.  In his March 2008 claim, the Veteran reported active duty beginning in March 1965, listed his branch of service as the Army National Guard, and noted that he was a 20 year retiree.  He also attached a service record from the Camp Shelby Joint Forces Training Center showing that he was released from active duty in July 2007.  No other service data was provided at this time.  The RO submitted initial requests for verification of service from March 1965 to August 1968 and June 2006 to July 2007 to the National Personnel Records Center (NPRC) in March 2008 and contacted the Personnel Services Battalion for the Tennessee National Guard in April 2008 for verification of service from June 2006 to July 2007 and July 1976 to September 1976.  The NPRC sent all available records on file at that location for those periods of service and recommended that the RO submit an additional request to Code 11 to obtain copies of any relevant records.  No response was received from the Tennessee National Guard.  

In April 2008, the RO contacted the Operation Enduring Freedom (OEF) section of the Records Management Center (RMC) to request the Veteran's service records, but none were located.  The RMC flagged the Veteran's file so any additional records received would be subsequently transferred to the RO.  In July 2008, the RO contacted the Veteran and requested further information on his National Guard or Reserve service so his records from that service could be obtained.  No response was received.  In April 2010, additional dental records were received from the RMC pursuant to the RO's April 2008 request.  

At his March 2011 hearing, the Veteran testified that he served in the Navy in Vietnam from March 1965 to August 1968, and then discharged into the Naval Reserves for approximately seven years of Reserve service.  He then described a break in service of approximately 10 years before enlisting with the National Guard around the time of 1981.  He explained that he was initially enrolled in the Weekend Warrior program but then served in the National Guard full-time for a period of 4 to 5 years.  Finally, his National Guard unit was activated for service in Iraq in June 2006, after which he discharged from service in July 2007.  The Veteran testified that he had many periods of active duty service during his 22 years of service with the National Guard , specifically active duty for special work, and, in total, served with the Navy, Naval Reserve, and Army National Guard for a total of 32 years, about half of which he estimated to be active service.

As the Veteran's provided history and available service records indicate that he may have additional periods of active service, ACDUTRA, and INACDUTRA, and the dates and character of his service are highly relevant to his claims, all appropriate attempts to verify the complete dates and types of any additional active service, ACDUTRA, or INACDUTRA, from March 1965 to July 2007, should be completed before the Board renders a decision in this case.  

First, all information necessary to identify the Veteran's periods of service and corresponding service records must be obtained from him via VA Form 21-3101, Request for Information.  Critically, as discussed during the March 2011 hearing, the Veteran is advised that his cooperation in providing all information necessary to 

verify his periods of service and to locate his service records is essential.  See 38 C.F.R. § 3.159(c)(2)(i).    The applicable regulations state that the Veteran must provide enough information to identify and locate the existing records, including the custodian or agency holding the records; the appropriate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  Id.  These provisions are particularly crucial where, as here, the Veteran's service spans a considerable period of time and consists of many varied periods of active duty, ACDUTRA, and INACDUTRA, as his records may have been transferred to several different locations over the years of his service in accordance with the military's varying records migration policy for active duty service members, reservists, and National Guard personnel.  Therefore, the Veteran is asked to heed the above provisions and to be fully responsive to VA's requests for necessary identifying information to determine his periods of service and obtain his records and to submit any documentation in his possession that may constitute evidence of his unverified periods of service, such as original or certified copy of a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge.  See 38 C.F.R. § 3.203(a).

If the Veteran does not submit evidence of service meeting the requirements of 
38 C.F.R. § 3.203(a), the AMC shall attempt to verify his service through information from the service department.  38 C.F.R. § 3.203(c).  The AMC should undertake these efforts in accordance with the provisions in the VA Adjudication Procedure Manual, M21-1MR, part III, subpart ii, chapter 6, sections 2-3 and 5 (Jan. 7, 2007) ("VA Manual"), pertaining to verification of periods of active service, claim development for claims submitted by reservists, and claim development for claims submitted by personnel in the National Guard Service.  38 C.F.R. 
§ 3.159(c)(2).  In accordance with these provisions, these efforts include, but are not limited to, (1) submitting all appropriate requests to the NPRC through the Personnel Information Exchange System (PIES); and (2) contacting the appropriate National Guard or Reserve components under VA Manual, part III, subpart iii, chapter 2, section J.


Additionally, all appropriate efforts should be made to locate the Veteran's complete service personnel records and service treatment records in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2).  These efforts shall also include, but are not limited to, (1) submitting all appropriate PIES requests to the NPRC and (2) contacting all appropriate National Guard or Reserve components under VA Manual, part III, subpart iii, chapter 2, section J. 

The AMC is advised that these efforts to obtain service records shall continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C.A. §  5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  
 
Additionally, review of the Veteran's VA treatment records show that the records of the sleep study obtained by the VA Medical Center in Nashville, Tennessee, from a non-VA provider on a fee basis are not present in the claims folder.  On remand, all records VA and VA-ordered treatment for the Veteran's sleep disorder must be obtained, as well any recent VA treatment records, dated from October 2009, showing treatment for a sleep disorder, hearing loss, sinus problems, a lower back disorder, and/or neuropathy.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).  As noted above, efforts to obtain these records shall continue until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  
 
Once all efforts to verify service have been completed and all available records have been obtained, a supplemental VA medical opinion should be obtained from the October 2008 VA examiner.  Upon examination in October 2008, the examiner did not find any objective evidence of a sleep disorder, but noted that any records of a prior sleep study were not available for review.  Therefore, in accordance with the Board's duty to provide the Veteran with an adequate VA examination, the claims folder should be returned to the examiner once all relevant service and VA treatment records have been obtained so that a diagnosis and opinion can provided in consideration of the Veteran's entire relevant medical history.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, in consideration of the Veteran's March 2011 Board hearing testimony, where he asserted that his physicians have questioned whether his sleep disorder might be a symptom of an acquired psychiatric disorder, such as anxiety or posttraumatic stress disorder (PTSD), the examiner should state whether a VA psychiatric examination is necessary in order to diagnose and/or identify the cause of the Veteran's sleep disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  If the October 2008 VA examiner is unable to provide a diagnosis or determine the cause of the Veteran's sleep disorder, or otherwise determines that a VA psychiatric examination is necessary to resolve these issues, the Veteran should be scheduled for a VA psychiatric examination and appropriate diagnoses of any underlying psychiatric disorder that may be responsible for the Veteran's sleep disorder and corresponding etiological opinions should be obtained from the VA examiner.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).

With regard to his claim for service connection for hearing loss, the Veteran contends that he was exposed to noise from canon fire and explosions during his period of service in Iraq.  Specifically, he testified that was exposed to a considerable amount of noise from explosives during his initial 14 day mission, where his unit was under attack from enemy forces, resulting in his lead truck gunner losing an eye.  He also testified that he was stationed on a base with artillery units that fired cannons every afternoon.  Furthermore, the Veteran had hearing loss of the left ear within the meaning of 38 C.F.R. § 3.385 at his October 2008 VA audiological examination, but no medical opinion on the etiology of the Veteran's hearing loss was obtained.  On remand, the Veteran should be scheduled for an additional VA examination in order to reassess his current hearing levels, and an opinion as to the cause of the Veteran's hearing loss, in consideration of his testimony of noise exposure in service from June 2006 to July 2007 should be obtained.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Barr, 21 Vet. App. at 312.  

The Veteran should also be provided with another VA examination of his claimed sinus disorder.  Upon examination in October 2008, any previous sinusitis was found to be resolved.  However, the relevant medical determination is not whether the Veteran has sinus symptoms at the time of the examination, but whether there is evidence of a sinus disorder at any time during the appellate period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  At the March 2011 hearing, the Veteran testified that he continues to experience congestion and drainage problems.  As the Veteran's sinus disorder may manifest intermittently, he should be provided with an additional VA examination on remand, and the examiner should determine whether the Veteran has had a sinus disorder at any time during the period on appeal; provide a diagnosis, if applicable; and determine when any diagnosed sinus disorder had its onset or if any diagnosed sinus disorder is otherwise related to active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  These determinations should be made in consideration of the Veteran's lay testimony regarding his continuing symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006).

The Veteran contends that he injured his back during the 1980s while participating in a field exercise at Camp Forrest in Tullahoma, Tennessee.  He testified that his back went out as he was packing up to leave and was sent to a private hospital in Murfreesboro, Tennessee, for immediate treatment.  He was then sent to Blanchfield Army Hospital in Clarksville, Tennessee, by his unit commander, and also received treatment at the VA Medical Center in Nashville, Tennessee.  A DA Form 2173, Statement of Medical Examination and Duty Status, and other service treatment records show that the Veteran injured his back in line of duty when he felt a pull in his back while bending down to pick up equipment in October 1989.  In November 1989, after complaining on continuing symptoms, he was diagnosed with a sacroiliac dysfunction, a lower back strain, and possible benign prostatic hypertrophy.  

A medical history report dated October 1993 shows that the Veteran noted a back strain 5 to 6 years prior and a service treatment record dated from 1997 shows treatment for a remote back injury due to recent complaints of back from the left hip to the ankle starting two weeks prior.  The Veteran was diagnosed with a herniated nucleus pulposus at L5-S1 with reflex impairment.  A VA magnetic resonance imaging (MRI) report from August 1997 shows an asymmetric L5-S1 disc bulge and an annular disc bulge at L4-L5 with degenerative signal loss present in both discs.  There was also mild to moderate bilateral articular facet proliferation at both levels.

The Veteran was provided with a VA examination of his back and extremities in October 2008 and was diagnosed with degenerative disc disease at L4-L5.  No diagnosis of any neurological disorder was provided.  The VA examiner was unable to provide an opinion on the etiology of the Veteran's current back disorder due to the lack of x-rays from the time of the injury.  While there is no general requirement to obtain a medical opinion from a specialist in order to comply with the duty to assist, Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), here, on remand, due to the complex nature of the medical history of the Veteran's lower back disorders, the Board finds that the Veteran should be provided with an additional VA examination with an orthopedist, orthopedic surgeon, and/or neurologist in order to obtain an etiological opinion from a medical professional with relevant specialized medical expertise.  Barr, 21 Vet. App. at 312.  Furthermore, as VA treatment records show a diagnosis of degenerative joint disease and a reported past diagnosis of sciata, the VA examiner should be asked to diagnose all back and/or neuropathic disorders shown during the appellate period.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA and VA-ordered treatment for the Veteran's sleep disorder, to include any consultations obtained on a fee basis, as well as any additional evaluation or treatment the Veteran has received at the VA Medical Center (VAMC) in Nashville, Tennessee, dated since October 2009, for his a sleep disorder, hearing loss, sinus problems, a lower back disorder, and/or neuropathy.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

2.  Send Form 21-3101, Request for Information, and otherwise contact the Veteran as necessary to request and obtain all necessary identifying information to verify his periods of active service, ACDUTRA, and INACDUTRA and to obtain his corresponding service personnel and treatment records.  

3. Take all appropriate steps to verify the Veteran's periods of service in accordance with the provisions in the VA Adjudication Procedure Manual, M21-1MR, part III, subpart ii, chapter 6, sections 2-3 and 5 (Jan. 7, 2007) ("VA Manual), to include, but not limited to, (1) submitting all appropriate requests to the NPRC through the Personnel Information Exchange System (PIES); and (2) contacting the appropriate National Guard or Reserve components under VA Manual, part III, subpart iii, chapter 2, section J.

Since the relevant records are in the custody of a Federal department or agency, namely, VA, the attempts to verify service via these records are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to verify the Veteran's service as is required by this VA regulation.  The Veteran also must be appropriately notified in the event he has claimed periods of service that cannot be verified.  38 C.F.R. § 3.159(e)(1).

4.  Make all appropriate efforts to locate the Veteran's complete service personnel records and service treatment records in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2), to include, but not limited to, (1) submitting all appropriate PIES requests to the NPRC and (2) contacting all appropriate National Guard or Reserve components under VA Manual, part III, subpart iii, chapter 2, section J. 

These efforts should include reasonable attempts to locate any records of treatment for the Veteran's October 1989 lower back injury from Blanchfield Army Hospital in Clarksville, Tennessee.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

5.  Upon receipt of all additional records, if possible, obtain an additional supplemental medical opinion from the examiner who performed the October 2008 VA examination.  If this examiner is unavailable to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Whoever is designated must review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.  Based on this review, including consideration of the Veteran's lay statements of record and all private and VA treatment records, the examiner should provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any diagnosed sleep disorder had its onset during active service or is related to any in-service disease, event, or injury.

If no diagnosis can be provided, the examiner should state whether a VA psychiatric examination may be necessary in order to diagnose and/or identify the cause of the Veteran's sleep disorder in consideration of the possibility that the physicians have questioned whether the sleep disorder might be a symptom of an acquired psychiatric disorder, such as anxiety or PTSD.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

6.  If the October 2008 VA examiner is unable to provide a diagnosis or determine the cause of the Veteran's sleep disorder, or otherwise determines that a VA psychiatric examination is necessary to resolve these issues, the Veteran should be provided with a VA psychiatric examination to provide a medical nexus opinion concerning (a) the likelihood (very likely, as likely as not, or unlikely) that any symptoms of sleeplessness may be attributable to an underlying psychiatric disorder, and, if so, (b) the likelihood (very likely, as likely as not, or unlikely) that the underlying psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

7.  Provide the Veteran with a VA audiological examination.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure from explosions and regular nearby cannon fire.  

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. 
§ 3.655.

8.  Provide the Veteran a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran has a sinus disorder that is related or attributable to his military service or dates back to his service.  

In determining whether the Veteran currently suffers from a sinus disorder, the examiner must consider the Veteran's reports of continuing congestion and drainage problems.  If no manifestations of a sinus disorder are present at the time of the examination, the examiner should determine whether the Veteran has had a sinus disorder at any time during the period on appeal.

Therefore, in summary, the examiner should provide a diagnosis of any sinus disorder manifested during the appellate period, if applicable, and determine when any diagnosed sinus disorder had its onset or if any diagnosed sinus disorder is otherwise related to active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  These determinations should be made in consideration of the Veteran's lay testimony regarding his continuing symptoms.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

9.  Provide the Veteran a VA compensation examination with an orthopedist, orthopedic surgeon, or a neurologist for a medical nexus opinion concerning (a) the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder is related or attributable to the Veteran's in-service back injury in October 1989, diagnosed as a sacroiliac dysfunction, a lower back strain, and possible benign prostatic hypertrophy, and (b) the likelihood (very likely, as likely as not, or unlikely) that any current peripheral neuropathy of the bilateral lower extremities is proximately due to, the result of, or aggravated by any current low back disorder.  

If examiner determines that the Veteran has peripheral neuropathy of the bilateral lower extremities that is only aggravated, but not due to or the result of, a lower back disorder, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the bilateral lower extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lower back disorder.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making this determination, the examiner must consider the Veteran's lay statements and testimony regarding his symptoms in service, intermittent symptoms since service, and treatment since service.  In other words, the Veteran is competent to say he has experienced continuous symptoms like low back pain, etc., since his claimed injury in service, and the Board will have to decide whether his lay statements and testimony concerning this also are credible to ultimately have probative value since the latter is a factual, not medical, determination.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

10.  Review the examination reports to ensure that determinations requested by the Board have been provided.  If not, take corrective action.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl, 21 Vet. App. at 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

11.  Then readjudicate these remaining claims in light of all additional evidence.  For all claims that continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all claims that remain.


He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


